ANNABELLE CLINTON Imber, Justice, concurring. I agree with the majority’s holding, but write only to point out a difference between the present case and the cases of Ellis and Duncan. The statute at issue in Ellis and Duncan, Act 273 of 1987, provided that meritorious good time could be awarded at the discretion of the Director if a prisoner, among other things, completed rehabilitative programs or performed other special jobs. The statute at issue here provides that inmates who are engaged in volunteer work “shall earn an additional day of meritorious good time for every day engaged in volunteer work.” Although the language of section 12-30-408(a) appears mandatory, nothing in the statutory scheme suggests that an inmate will automatically be entitled to or qualify for the opportunity to engage in a volunteer-work program. Rather, an inmate’s opportunity to engage in a volunteer work program is solely at the discretion of the Department of Correction. Therefore, by repealing § 12-30-408, Mr. Graham only lost the opportunity to earn discretionary good time toward the reduction of his prison sentence. For this reason, I agree with the trial court that the State’s withdrawal of the volunteer work program and good time did not violate the Ex Post Facto Clauses in the Arkansas Constitution and the United States Constitution.